DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 06/13/2016.  Claims 1, 3, 5-7, 10-12 and 14-24 have been amended. Claim 2 has been cancelled. No claim has been newly added. Claims 1 and 3-24 are currently pending in the application. 
The claim interpretation to claim 1 under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), six paragraph, has been acknowledged by Applicant in view of Applicant’s amendment to claim 1.

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Sotomaru has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the detection by the detection unit" in line 8.  There is insufficient antecedent basis for this limitation “the detection unit” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US. Pub. No. 2005/0107952, hereinafter “Hoshino”) in view of Yi et al. (US. Pub. No. 2015/0031352, hereinafter “Yi”), further in view of Sotomaru et al. (US. Pub. No. 2010/0134340, hereinafter “Sotomaru”).
As to claims 1, 12 and 13, (Currently Amended) Hoshino discloses a display control apparatus [figure 1, “1”], associated with its display control method to be executed by the display control apparatus and its non-transitory computer-readable storage medium storing a program [figure 1, “34”, paragraph 41, provide a program] comprising:
at least one processor circuit [figure 1, CPU “30”] with a memory [figure 1, DVD-ROM “38” and hard disk drive “34”, paragraph 68] comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least:


Hoshino does not disclose in accordance with a time period for which the line of sight of the driver analyzed by the detection unit is stationary, control transmission of related information that is related to information represented by the image to an external terminal, in addition to or instead of the display control unit displaying the image.
Yi teaches a display control apparatus is configured to transmit related information that is related to information represented by an image to an external terminal, in addition to or instead of a display control unit displaying the image if a condition is satisfied [figure 2, a transmission control unit “200” to transmit related information (display, audio) to external terminal (mobile terminal) in addition to or instead of display on HUD, paragraph 233, the location of the mobile terminal 100 is within a predetermined distance, transmit navigation data to the terminal in addition to or instead of an in-vehicle display 201e].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Hoshino to transmit related information that is related to information represented by an image to an external terminal, in addition to or instead of a display control unit displaying the image if a condition is satisfied, as taught by Yi, in order to provide the backup data in a form that is distinguishable to a user (Yi, paragraph 10).
Hoshino, as modified by Yi, does not disclose in accordance with a time period for which the line of sight of the driver analyzed by the detection unit is stationary, control transmission of related information.
Sotomaru teaches a display control apparatus [figure 6, display control system] wherein in accordance with a time period for which the line of sight of the driver analyzed by the detection unit is stationary, control transmission of related information [figure 3, fixation point detected “S120”, transmit an enable signal “S130”, paragraph 116, it is judged that the fixation point on which the user’s eyes are fixed is detected within the predetermined time, an enable signal is transmitted to the network].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display control apparatus of Hoshino to control transmission of related information in accordance with a time period for which the line of sight of the driver analyzed by the detection unit is stationary, as taught by Sotomaru, in order to remotely control the one controlled device (Sotomaru, abstract).
As to claim 11, (Original) Hoshino, as modified by Yi and Sotomaru, discloses the display control apparatus according to claim 1,
wherein the external terminal is a mobile terminal held by the driver [Yi, figure 1, mobile terminal “100”]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 2-3 and 8, such as “wherein, the time period reaches a first predetermined time period, the is transmitted to the external terminal in addition to the display control unit displaying the image”, recited by claim 2; “wherein, the time period does not reach a second predetermined time period, is transmitted to the external terminal instead of the display control unit displaying the image”, recited by claim 3; and “is transmitted to the external terminal”, recited by claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622